Citation Nr: 1032990	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  07-01 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for the 
service-connected bilateral hearing loss.

2.  Entitlement to service connection for vertigo, to include as 
secondary to the service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to November 
1945. 

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision issued by 
the RO.  The Board remanded the issues on appeal in June 2009 for 
further development of the record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's hearing loss is not shown to have been 
manifested by worse than a Level II impairment of auditory acuity 
in the right ear and a Level XI impairment of auditory acuity in 
the left ear.

2.  Vertigo was not present in service, and is not causally or 
etiologically related to the service-connected bilateral hearing 
loss.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in excess of 
20 percent for the service-connected bilateral hearing loss have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85 including 
Diagnostic Code 6100 (2009).

2.  Vertigo was not incurred in or aggravated by military service 
and is not proximately due to, the result of, or aggravated by 
his service-connected bilateral hearing loss.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled by 
information provided to the Veteran in correspondence from the RO 
dated in August 2004 and June 2009 .  These letters notified the 
Veteran of VA's responsibilities in obtaining information to 
assist him in completing his claims and identified his duties in 
obtaining information and evidence to substantiate his claims.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).

Effective May 30, 2008, 38 CFR 3.159 was revised to clarify that 
no duty to provide section 5103(a) notice arises "[u]pon receipt 
of a Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."38 
C.F.R. § 3.159 (b)(3) 2008.  As the Veteran voiced disagreement 
with the assigned ratings for bilateral hearing loss as well as 
the denial of service connection for the claimed vertigo in a 
notice of disagreement, no further duty to inform the Veteran of 
the requirements of VCAA exists.

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claims and has been provided 
opportunities to submit such evidence.  The RO has properly 
processed the appeal following the issuance of the required 
notice.  Moreover, all pertinent development has been undertaken, 
examinations have been performed, and all available evidence has 
been obtained in this case.  Thus, the content of the notice 
letters complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  No further action is necessary for 
compliance with the VCAA.  

During the pendency of this appeal, the Court in Dingess/Hartman 
found that the VCAA notice requirements applied to all elements 
of a claim.  Notice as to these matters was provided in the June 
2009 letter sent to the Veteran.  The notice requirements 
pertinent to the issue addressed in this decision have been met 
and all identified and authorized records relevant to the matter 
have been requested or obtained.

Further attempts to obtain additional evidence would be futile.  
The Board finds the available medical evidence is sufficient for 
an adequate determination.  There has been substantial compliance 
with all pertinent VA law and regulations and to move forward 
with the claims would not cause any prejudice to the appellant.

Laws and Regulations-Increase Rating for Bilateral Hearing Loss

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment. 38 C.F.R. § 4.10.

Where entitlement to compensation has already been established, 
the present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  
Staged ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings from the time the claim is file until VA makes 
a final decision.  See generally Hart v. Mansfield, 21 Vet. App. 
505 (2007). 

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7. 

It is the responsibility of the rating specialist to interpret 
reports of examination in the light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2.

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based upon 
manifestations not resulting from service- connected disease or 
injury and the pyramiding of ratings for the same disability 
under various diagnoses is prohibited.  38 C.F.R. § 4.14.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), together 
with the average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000 and 4000 
Hertz.  

To evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes eleven auditory 
acuity levels ranging from numeric level I for essentially normal 
acuity, through numeric level XI for profound deafness.  38 
C.F.R. § 4.85 (2009).  

Table VIA is used when the examiner certifies the use of speech 
discrimination tests is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, etc., or 
where indicated under the provisions of 38 C.F.R. § 4.86. 38 
C.F.R. § 4.85(c).  

The Board notes that "...disability ratings for hearing 
impairment are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after audiometric 
evaluations are rendered."  Lendenmann v. Principi, 3 Vet.App. 
345 (1992). 


Table VI
Numeric designation of hearing impairment based on 
puretone threshold average and speech discrimination.

% of 
discrim
- 
ination
Puretone Threshold Average

0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA*
Numeric designation of hearing impairment based
only on puretone threshold average

Puretone Threshold Average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§4.85 and 4.86. 

Table VII, "Percentage Evaluations for Hearing Impairment," is 
used to determine the percentage evaluation by combining the 
Roman numeral designations for hearing impairment of each ear.  
The horizontal rows represent the ear having the better hearing 
and the vertical columns the ear having the poorer hearing.  The 
percentage evaluation is located at the point where the row and 
column intersect.

Table VII
Percentage evaluation for hearing impairment  (Diagnostic 
Code 6100)
Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, the 
non-service-connected ear will be assigned a Roman Numeral 
designation for hearing impairment of level I.  See 38 C.F.R. § 
4.85(f) (2009).

When the puretone thresholds at the four specified frequencies 
(1000, 2000, 3000, and 4000 hertz) are 55 decibels or more the 
rating specialist will determine the Roman numeral designation 
for hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  See 38 C.F.R. § 4.86(a) 
(2009).   

When the pure tone thresholds are 30 decibels or less at 1000 Hz 
and 70 decibels or more at 2000 Hz, the rating specialist will 
likewise determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever results 
in the higher numeral.  That numeral will then be elevated to the 
next highest Roman numeral.  See 38 C.F.R. § 4.86(b) (2009).

Factual Background and Analysis

In a June 2000 rating decision, the RO granted service connection 
for the Veteran's bilateral hearing loss and assigned a non-
compensable evaluation effective July 25, 1997; a 20 percent 
evaluation was effective December 29, 1999.  The Veteran filed 
his claim for increase in August 2004.

In a September 2004 VA audiology examination report, pure tone 
thresholds, in decibels, were as follows:


HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
35
40
50
75
95
65
LEFT
80
70
65
75
80
73

The Veteran's speech discrimination ability was 92 percent 
correct in the right ear and 36 percent correct in the left ear.  

In an April 2007 VA audiology examination report, pure tone 
thresholds, in decibels, were as follows:


HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
30
35
45
70
85
59
LEFT
75
70
60
70
75
69

The Veteran's speech discrimination ability was 92 percent 
correct in the right ear and 32 percent correct in the left ear.  

In a February 2010 VA audiology examination report, pure tone 
thresholds, in decibels, were as follows:


HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
35
35
45
70
90
60
LEFT
65
65
60
75
80
70


The Veteran's speech discrimination ability was 96 percent 
correct in the right ear and 64 percent correct in the left ear.  

Under Table VI of 38 C.F.R. § 4.85, the findings of the September 
2004 VA examination equate to Level II hearing acuity in the 
right ear and Level IX hearing acuity in the left ear.  These 
results translate to a 10 percent rating.  The findings of the 
April 2007 VA examination equate to Level II hearing acuity in 
the right ear and Level XI hearing acuity in the left ear.  These 
results translate to a 10 percent rating.  The findings of the 
February 2010 VA examination equate to Level II hearing acuity in 
the right ear and Level VII hearing acuity in the left ear.  
These results translate to a 10 percent rating.  Diagnostic Code 
6100.  

Thus, the evidence is against the Veteran's claim for an 
evaluation in excess of 20 percent for the service-connected 
bilateral hearing loss, and the appeal in this regard must be 
denied.  

In Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Court 
articulated a three-step inquiry for determining whether a 
veteran is entitled to an extraschedular rating.  First, the 
Board must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are inadequate.  
Second, if the schedular evaluation is found inadequate because 
it does not contemplate the claimant's level of disability and 
symptomatology, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related factors 
such as marked interference with employment or frequent periods 
of hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether the veteran's disability 
picture requires the assignment of an extraschedular rating.  

The Board finds that the disability is not so unusual or 
exceptional as to render impractical the application of the 
regular schedular standards at any time during the pendency of 
the evaluation period.  38 C.F.R. § 3.321(b)(1).  In this regard, 
the Board notes that the Veteran's bilateral hearing loss has not 
necessitated frequent periods of hospitalization and there is no 
objective evidence that it resulted in marked interference with 
his employment.  The facts of this case do not present such an 
extraordinary disability picture such that the Board is required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment 
of extra-schedular evaluations in "exceptional" cases.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 
9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995); Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Service Connection - Law and Regulations

The law provides that service connection may be granted to a 
veteran for disability resulting from disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  For the showing of 
chronic disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of continuity 
of symptoms after discharge is required to support the claim.  38 
C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). The Federal 
Circuit has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection between 
service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).    

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Specifically, when 
aggravation of a disease or injury for which service connection 
has not been granted is proximately due to, or the result of, a 
service-connected condition, the veteran shall be compensated for 
the degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).Any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due to 
the natural progress of the nonservice-connected disease, will be 
service connected.  38 C.F.R. § 3.310(b)  

VA will not concede that a nonservice-connected disease or injury 
was aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation and 
the receipt of medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  Id.  The 
rating activity will determine the baseline and current levels of 
severity under VA's Schedule for Rating Disabilities (38 C.F.R., 
part 4) and determine the extent of aggravation by deducting the 
baseline level of severity, as well as any increase in severity 
due to the natural progress of the disease, from the current 
level.  Id.             

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority to 
discount the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens v. 
Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. § 
3.102 (2009).

Factual Background and Analysis

The Veteran contends that he has vertigo due to his service-
connected bilateral hearing loss.  In this case, there is no 
evidence of a present current disorder manifested by vertigo or 
evidence to substantiate any causal relationship between his 
service-connected bilateral hearing loss and his claimed vertigo.  
As such, no action is required to establish the "baseline level 
of severity" of his service-connected bilateral hearing loss and 
the provisions of 38 C.F.R. § 3.310(b) are not directly relevant 
to this case.

Further, it is not contended, nor is it shown that the Veteran 
had any complaints of vertigo during service.  Service treatment 
records and the March 1946 separation physical examination report 
are silent for any symptoms indicative of vertigo.

In a September 1997 VA examination report, the Veteran complained 
of acute vertigo, onset in June 1997, associated with his 
bilateral hearing loss.  The diagnosis was vertigo, noted to have 
onset in June 1997 and described as acute in nature.  The 
examiner opined that the vertigo was most likely not related to 
the service noise exposure.

In a subsequent September 1997 VA examination report, the Veteran 
complained of intermittent dizziness.  The dizziness was 
described as episodic and incapacitating for hours.  
Additionally, the Veteran acknowledged his recent diagnosis of 
diabetes.  The diagnosis was occasional dizziness.

In a January 1999 private treatment record, the physician 
reported that Veteran sought initial treatment in August 1998 for 
a history of recurrent vertigo with two attacks having occurred 
in the prior month.  The Veteran also had a medical history of 
diabetes, nasal fracture, surgery for ruptured appendix, and 
arthroscopic surgery for his knees.

It was recommended that the Veteran limit his salt intake to 2 
grams per day and eliminate or drastically decrease his caffeine.  
The physician reported that a hearing evaluation showed some high 
frequency hearing loss in both ears and ENG showed a direction 
preponderance to the right side.  The Veteran was instructed to 
stay on his regular medications.  The physician noted that a 
follow-up audiogram showed a further drop in the hearing on the 
left side with a normal BSER.  The physician reported that the 
symptoms had decreased somewhat; however, the Veteran continued 
to have persistent dysbalance and occasional spinning.  The 
Veteran was advised to exercise with extreme care in his activity 
and to return in March for a recheck.

In a November 1999 private treatment record, the physician 
reported that the Veteran had progressive sensorineural hearing 
loss with accompanying vestibular problems.  The physician opined 
that the Veteran's problem was caused by acoustic trauma suffered 
during his military service.

In a December 1999 VA examination report, the examiner documented 
the extensive review of the claims file.  In pertinent part, the 
Veteran complained of episodes of vertigo and disequilibrium, 
onset in June 1997.  He reported the episodes of vertigo 
originally occurred often (daily) and were extremely severe and 
incapacitating.  Recently his episodes of vertigo were less 
frequent (approximately every three months), especially since he 
underwent ear surgery to have pressure equalizing tubes placed in 
his ears.  Objectively, immittance testing showed an abnormally 
large ear canal volume with significant negative middle ear 
pressure on the right.

A July 2004 private treatment record documented an episode of 
vertigo "yesterday."  An August 2004 private ENG report showed 
a caloric weakness of 41 percent in the left ear with a 
directional preponderance of 9 percent to the left.  Nystagmus 
was noted during right positionals, with average SPB's of 4-7 
degrees.  All nystagmus was suppressed with visual fixation.  
There were some questionable beats of nystagmus noted during 
right Hallpike, but no subjective dizziness was noted.  Left 
Hallpike was unremarkable.  Saccades, gaze, tracking and 
optokinetic testing were all unremarkable.

In a November 2004 VA treatment record, the Veteran complained of 
some problems with intermittent vertigo.  Review of the central 
nervous system revealed chronic vertigo.  The Veteran was 
prescribed Meclizine as needed for management of the vertigo.  A 
December 2005 VA treatment record reported Norvasc, 5mg daily, 
helped to manage the chronic vertigo.  In a January 2007 VA 
treatment record, the Veteran reported a history of vertigo which 
was controlled by daily medication.  He denied any other otologic 
symptoms.  In an April 2007 VA examination report, the Veteran 
denied all otologic and vestibular complaints.  Subsequent 
records indicate that daily use of Norvasc continued to provide 
relief of vertigo symptoms.  A March 2008 VA treatment record 
noted "chronic vertigo etiology unknown per private ENT used to 
take Norvasc but doesn't need anymore."

During a March 2010 VA examination, the Veteran complained of a 
history of vertigo.  Approximately 10 years ago he had surgical 
insertion of bilateral ear tubes and his vertigo symptoms 
resolved.  He complained of unsteady balance when he first got up 
but otherwise had no gait problems, ear discharge, pain, or 
pruritus.  

On objective examination the diagnosis was vertigo diagnosis 10 
years ago, resolved.  Per the Veteran's report, his vertigo 
symptoms resolved after having ear tubes inserted by his private 
physician.  The examiner was unable to determine the etiology of 
the vertigo based on the evidence available because of a lack of 
current symptoms and opined that the vertigo was not likely 
related to the service-connected hearing loss or other service-
connected disabilities.  To that end, the examiner noted the 1997 
VA examination report which found vertigo was most likely not 
related to service noise exposure.  In this regard the examiner 
noted that it was possible that the vertigo might be due to 
diabetes mellitus, migraines, degenerative joint disease, or 
viral in nature.  Currently the Veteran had no functional 
impairment related to vertigo; however, he did have some balance 
problems of unclear etiology.  The Veteran was retired and 
remained independent in activities of daily living.

Given its review of the record, the Board finds that service 
connection for the claimed vertigo is simply not warranted.  The 
Board acknowledges a November 1999 private treatment record in 
which the physician opined that the Veteran's vestibular problems 
were caused by acoustic trauma suffered during his military 
career.  What is lacking in that opinion statement is any 
indication that the claims file, in its entirety, had been 
reviewed in conjunction with this determination.  The examiner 
did not mention any of the Veteran's medical problems that may 
cause vertigo, such as diabetes mellitus or migraines.  Rather, 
he selectively focused on a single factor without discussing 
other potential causes for vertigo.  Thus the justification for 
the opinion is not adequately explained.

By contrast, despite the noted history of chronic vertigo, in the 
March 2010 VA examination, the examiner found a lack of current 
symptoms of vertigo.  In this regard, the examiner concluded that 
the etiology of the vertigo was undeterminable given the lack of 
current symptoms.  Accordingly, any such vertigo was not likely 
related to service-connected hearing loss or any other service-
connected disability.  To that end, the examiner noted a previous 
September 1997 VA examination found that vertigo was unrelated to 
the service-connected hearing disability and explained that 
vertigo could be due to the diabetes mellitus, migraines, 
degenerative joint disease, or viral in nature.  The examiner did 
note the Veteran had current balance problems; did not note any 
of the Veteran' however, the etiology of these balance problems 
was unclear also.  The examiner's findings and opinion were based 
on a thorough review of the claims file.

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority to 
discount the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997). VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens v. 
Brown, 7 Vet. App. 429 (1995).  See also Guerrieri v. Brown, 4 
Vet. App. 467, 470-471 (1993) (the probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion the physician 
reaches; as is true of any evidence, the credibility and weight 
to be attached to medical opinions are within the province of the 
Board).  In this case, there is no indication that the private 
physician offering the opinion in November 1999 analyzed the 
entire record.  This defect in the opinion leads the Board to 
conclude that the March 2010 VA examination is the most complete 
assessment of the Veteran's vertigo.  That opinion, that the 
etiology of the vertigo was undeterminable given the lack of 
current symptoms and thus any such vertigo was not likely related 
to service-connected hearing loss or any other service-connected 
disability, was made after a thorough review of the claims file.  
See also 38 C.F.R. § 3.102 (2009).  This opinion is confirmed by 
other evidence of record, namely a September 1997 VA examination.

While the Veteran is competent to provide testimony or statements 
relating to symptoms or facts of events that he observed and is 
within the realm of his personal knowledge, he is not competent 
to establish that which would require specialized knowledge or 
training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 
465, 469-70 (1994).  In the present case, medical expertise is 
required to determine whether any vertigo is related to the 
service-connected hearing loss.  

For these reasons, the Board finds a basis for awarding service 
connection for vertigo has not been established.  The Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
Accordingly, this appeal is denied.


ORDER

An evaluation in excess of 20 percent for the service-connected 
bilateral hearing loss is denied.

Service connection for vertigo, to include as secondary to the 
service-connected bilateral hearing loss is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


